Citation Nr: 1436355	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Additional evidence received subsequent to the most recent re-adjudication of the claims by the RO, in the September 2011 statement of the case, has been added to the record, specifically a November 2011 medical opinion and an August 2009 VA treatment record.  While neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ), the Board finds the additional evidence is not pertinent to the issues herein on appeal as the additional evidence is solely related to hepatitis C.  See 38 C.F.R. § 1304 (c) (2013).  

The December 2009 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus, as well as entitlement to nonservice-connected pension.  In a September 2010 notice of disagreement (NOD), the Veteran contested all the December 2009 determinations.  In a September 2011 rating decision, the RO granted entitlement to nonservice-connected pension.  The Veteran has not expressed disagreement with any aspect of this determination. Since this represents a full grant of the benefit concerning this issue, it is not in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In a January 2011 statement, the Veteran stated that, in support of his appeal for non-service connection pension, he wished to state that he has been diagnosed with hepatitis C and directed VA to reference identified VA medical records.  While it is not clear if the Veteran intended such as a claim for entitlement to service connection for hepatitis C, the RO appeared to treat it as such, as a medical opinion was obtained in November 2011; however, a rating decision has not yet been issued by the RO.  Thus, the Board lacks jurisdiction over the issue of entitlement to service connection for hepatitis C and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is as likely as not related to his active service.

2.  The Veteran's tinnitus is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§  1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In the September 2010 NOD, Veteran asserted that he had hearing loss and tinnitus as a result of his active service because he was exposed to loud noise in the performance of his duties.  Specifically, he asserts he was exposed to noise in his military occupational specialties of armorer and infantryman.  Thus, the Veteran contends that service connection is warranted for hearing loss and tinnitus.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's DD 214 documents that the Veteran's specialty number was 11B10, Infantryman.  As the evidence of record is supportive of the Veteran's competent and credible contentions regarding his exposure to loud noise, the element of the incurrence of an in-service injury is met for tinnitus and right ear hearing loss.

The Veteran was afforded a VA audiological examination in November 2009, during which he reported noise exposure from artillery fire, small arms fire, and rotary wing aircraft engine noise.  He denied any trade work and denied exposure to hazardous noise and reported post-service employment as a car salesman, and farm attendant milking cows, breaking horses, and performing odd jobs.  He also denied recreational noise exposure.  The November 2009 VA examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Audiometric testing revealed that the Veteran has right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of both right ear hearing loss and tinnitus is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of right ear hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's right ear hearing loss, the November 2009 VA examiner stated the Veteran's bilateral hearing loss and tinnitus were not caused by active duty service.  The November 2009 VA examiner provided a rationale which stated the Veteran's hearing acuity at separation in 1975 was clinically normal in both ears and no significant threshold shifts were evident compared to baseline results in 1974.  The November 2009 VA examiner further opined that bilateral hearing loss could be related to factors such as age, post- service noise exposure and other factors not yet identified.  Finally, the November 2009 VA examiner stated that report of subjective tinnitus is as likely as not a symptom associated with the current bilateral hearing loss and can be related to auditory dysfunction and noise exposure in addition to non-auditory factors such as medications and neurophysiological factors.  

The Veteran described that his hearing deteriorated during service and that he has experienced tinnitus consistently since his service.  Specifically, he stated, in the September 2010 NOD, that he has had tinnitus since he was in the Army, when he fired his first weapon without hearing protection and such was only exacerbated by the rest of his military service.  In his September 2009 application for benefits, the Veteran indicated that his bilateral hearing loss and tinnitus onset in 1975.  
The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Moreover, the November 2009 VA examiner's rationale relied, in part, on a finding that the Veteran's hearing acuity at the time of separation was clinically normal.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Additionally, the November 2009 VA examination report opinion is of little evidentiary value because it disregarded the Veteran's statements pertaining to the onset of his hearing related difficulties and tinnitus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the November 2009 VA examination report noted a lack post-service noise exposure but then, conversely, relied on post-service noise exposure as part of the rationale.  In his October 2011 substantive appeal, the Veteran again reiterated his lack of significant post-service noise exposure stating that he was only employed by a tree service, noted in VA treatment records, intermittently for a month and a half.  Thus, the Veteran's credible statements as to the onset of his tinnitus and right ear hearing loss are sufficient to outweigh the opinion of the November 2009 VA examiner.  

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current right ear hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities of tinnitus and right ear hearing loss are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for right ear hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted

REMAND

The October 1974 enlistment examination reflected that some degree of left ear hearing loss pre-existed service, as the threshold for normal hearing for VA purposes is from 0 to 20 decibels.  Hensley, 5 Vet. App. at 157.  Therefore, the appropriate question at issue is whether any preexisting left ear hearing loss was aggravated by military noise exposure.  In this respect, the September 1975 separation examination does not show an in-service threshold shift for the Veteran's right ear hearing.  Rather, the Veteran's left ear hearing appears to have slightly improved at all measured Hertz levels.  The Board acknowledges that the November 2009 VA examiner provided a negative nexus opinion with respect to the Veteran's current bilateral hearing loss and military noise exposure.  However, the November 2009 VA examiner based the opinion on a finding of clinically normal hearing for the Veteran's left ear on enlistment, which, although applicable to the Veteran's right ear hearing, is not supported by the evidence of record with respect to the Veteran's left ear.  As such, the Board finds the November 2009 opinion was predicated on an inaccurate factual basis with respect to the Veteran's left ear hearing loss and therefore is not probative as to the issue of concern.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  Additionally, the Board finds the negative opinion provided by November 2009 VA examiner is inadequate as it was based, in part, on the absence of a hearing loss disability at separation, which, as noted above, is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 89. 

As it is still unclear whether the Veteran's preexisting left ear hearing loss was aggravated by in-service noise exposure, the Board finds a remand is warranted for an additional examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2103); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).   At the audiological examination to be afforded on remand, the examiner must provide an opinion as to whether the pre-existing left ear hearing loss underwent a worsening in service, and if so, whether it clearly and unmistakably was not aggravated beyond that which would be due to the natural progression of the disease.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that if preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder).  Based on the foregoing, the Board finds that another VA examination is necessary for the purpose of determining if the Veteran's left ear hearing loss was aggravated during service and for the AOJ to adjudicate the claim on this basis.

Accordingly, the case is REMANDED for the following actions:
 
1.  Schedule the Veteran for a VA audiological examination.  All necessary testing must be accomplished.  The examiner must be informed that left ear hearing loss pre-existed service, based on the October 1974 audiometric testing.  The entire claims file should be made available for review, to include a complete copy of this remand.

With respect to left ear hearing loss, the examiner should determine if the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the Veteran's left ear hearing loss was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.

The examiner should consider the effect of left ear hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

The examiner must provide a complete rationale for any opinion expressed.

2.  Thereafter, re-adjudicate the Veteran's claim for entitlement to service connection for left ear hearing loss on the basis of aggravation.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


